 1

 2                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON


 3                                                             Oct 25, 2019
                                                                   SEAN F. MCAVOY, CLERK
 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    IMELDA CONTRERAS, an
      individual formerly known as Imelda       NO: 1:18-CV-3085-RMP
 8    Marcinas,
                                                ORDER GRANTING STIPULATED
 9                               Plaintiff,     MOTION TO DISMISS WITH
                                                PREJUDICE
10          v.

11    CITY OF GRANGER; JOSE
      TREVINO, and JANE DOE
12    TREVINO, individuals and the
      marital community comprised thereof;
13    CHARLES WHEATON, an
      individual; GARY ANDERSON, an
14    individual; RAMONA FONSECA, an
      individual; DAVID LEACH, an
15    individual; ROBERT PERALES, an
      individual; and JACK BURNES, an
16    individual,

17                               Defendants.

18

19         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

20   ECF No. 26. Having reviewed the Motion and the record, the Court finds good

21   cause to grant dismissal.


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE~1
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1. The Stipulated Motion for Dismissal with Prejudice, ECF No. 26, is

 3             GRANTED.

 4         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

 5             costs to any party.

 6         3. All pending motions, if any, are DENIED AS MOOT.

 7         4. All scheduled court hearings, if any, are STRICKEN.

 8         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 9   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

10   close this case.

11         DATED October 25, 2019.

12
                                                s/ Rosanna Malouf Peterson
13                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
14

15

16

17

18

19

20

21


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE~2
